DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 15 recite the limitation “a distance (“frontal distance”)” in the second and third line of each claim. The inclusion of “frontal distance” in parentheses is unclear. It is unclear if the applicant is positively stating this limitation or if this is a reference or example. As best understood for the purpose of examination, “(“frontal distance”)” has been ignored (treated as exemplary/optional language) in claims 3 and 15.
Claims 3 and 15 also recite the limitation “via an adjustment mechanism.” It is unclear whether this is a separate adjustment mechanism or the same adjustment mechanism from the adjustment mechanism introduced in claims 2 and 14. As best understood for the purpose of examination, “an adjustment mechanism” is claims 3 and 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0135850 (Veis).

    PNG
    media_image1.png
    661
    478
    media_image1.png
    Greyscale

Veis Figure 6

    PNG
    media_image2.png
    455
    506
    media_image2.png
    Greyscale

Veis Figure 5
Regarding claim 1, Veis discloses an orthodontic appliance (Fig. 6) comprising a shell (Combination 100 and 204) of shaped to receive a patient's teeth and to urge one or more teeth into a predetermined alignment and/or orientation (Paragraph 0068), the shell including a jaw-biasing region in the form of a peripheral skirt (Fig. 5) (218) which extends beyond the patient's internal gum line when the shell is worn over the patient's teeth, the jaw-biasing region being configured to apply a bias to the jaw to modify the shaping thereof (Paragraph 0019, lines 1-3).

    PNG
    media_image3.png
    421
    523
    media_image3.png
    Greyscale

Veis Figure 3 Annotated
Regarding claim 2, Veis discloses that the shell includes lateral shell portions (Fig. 3, Annotated) (Lateral Shell Portions) secured to one another via an adjustment mechanism (Fig. 3) (222) for adjusting a distance between the shell portions (Paragraph 0085), wherein the shell portions can apply a greater bias against the patient's jaw and teeth by increasing the distance between the shell portions (Paragraph 0085).
Regarding claim 4, Veis discloses that the adjustment mechanism includes an expansion screw (Paragraph 0015).
Regarding claim 5, Veis discloses that the expansion screw is secured to the respective jaw-biasing region of each shell portion (Paragraph 0015). 

    PNG
    media_image4.png
    524
    515
    media_image4.png
    Greyscale

Veis Figure 9
Regarding claim 6, Veis discloses that the appliance further comprises one or more anchor points (Fig. 9) (450) to which a resilient band is attachable (Paragraph 0091). 
Regarding claim 7, Veis discloses that the anchor points comprise hooks (Fig. 9) (450) (Paragraph 0091) embedded in the appliance (shown in Fig. 9).

    PNG
    media_image5.png
    664
    631
    media_image5.png
    Greyscale

Veis Figure 6 Annotated
Regarding claim 8, Veis discloses a system including two orthodontic appliances, (Fig. 6, Annotated) (Upper Appliance) and (Fig. 6, Annotated) (Lower Appliance), 
wherein the first appliance is configured to be worn over the patient's upper teeth, and the second appliance is configured to be worn over the patient's lower teeth (Paragraph 0005), 
wherein a resilient band is attachable to an anchor point (Fig. 9) (450) of each appliance (Paragraph 0091), the band being configured to urge one worn appliance relative to the other such that the patient's upper and lower jaws are urged relative to one another towards a predetermined position (Paragraph 0091).
Regarding claim 9, Veis discloses a method of treating malocclusion, comprising fitting a sequence of orthodontic appliances (Paragraph 0069, lines 1-4) to a patient in accordance with a treatment plan, the series of appliances being shaped so as to:
successively urge one or more of the patient's teeth towards a predetermined and final alignment and/or orientation (Paragraph 0069) (Paragraph 0019, lines 16-21); and 
successively apply a bias to the patient's jaw to modify the shaping of the jaw towards a predetermined and final jaw shape (Paragraph 0069) (Paragraph 0019, lines 16-21).
Regarding claim 10, Vies discloses a kit of parts comprising a sequence of orthodontic appliances (Paragraph 0069), the appliances being configured to be worn by a patient in a consecutive order in accordance with a treatment plan (Paragraph 0069), the series of consecutive appliances being configured to: 
successively urge one or more of the patient's teeth towards a predetermined and final alignment and/or orientation (Paragraph 0069) (Paragraph 0019, lines 16-21); and 
successively apply a bias to the patient's jaw to modify the shaping of the jaw towards a predetermined and final jaw shape (Paragraph 0069) (Paragraph 0019, lines 16-21).
Regarding claim 11, Vies discloses a method of orthodontic treatment comprising: 

Page 3 of 5U.S. National Stage of PCT/AU2018/050161Docket No.: 004244.00053\USPreliminary Amendment dated December 20, 2019determining, using the patient's mouth model, an orthodontically corrected configuration of teeth positions and jaw shape for the patient (Paragraph 0070, lines 7-8); 
producing a series of orthodontic appliances each comprising an appliance according to claim 1 configured in step-wise sequence to modify the shaping of the patient's jaw toward the orthodontically corrected configuration; 
fitting the orthodontic appliances to the patient for use in sequence according to a treatment plan, whereby the patient's teeth positions and jaw shape are modified (Paragraph 0071).  
Regarding claim 12, Vies disclososes that the modeling of a patient’s mouth comprises generating a digital representation, described as a digital data set representing the initial tooth arrangement in (Paragraph 0070).
Regarding claim 13, Vies discloses that the operation of determining an orthodontically corrected configuration of teeth positions and jaw shape includes digitally manipulating the digital representation to create a sequence of representations wherein the patient's teeth positions and jaw shape are progressively modified (Paragraphs 0070 - 0071), and wherein the series of orthodontic appliances is produced using the sequence of representations (Paragraphs 0070 - 0071).

    PNG
    media_image3.png
    421
    523
    media_image3.png
    Greyscale

Veis Figure 3 Annotated
Regarding claim 14, Veis discloses that the shell includes lateral shell portions (Fig. 3, Annotated) (Lateral Shell Portions) secured to one another via an adjustment mechanism (Fig. 3) (222) for adjusting a distance between the shell portions (Paragraph 0085), wherein the shell portions can apply a greater bias against the patient's jaw and teeth by increasing the distance between the shell portions (Paragraph 0085).

Claims 1-3, 11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/046798 (Giardino).
Regarding claim 1, Giardino discloses an orthodontic appliance (Fig. 1) (100) comprising a shell (Fig. 1) (Combination of 25, 26 and 64) shaped to receive a patient's teeth and to urge one or more teeth into a predetermined alignment and/or orientation (Page 6, lines 6-21), the shell including a jaw-biasing region in the form of a peripheral skirt (Fig. 1) (25) which extends beyond the patient's internal gum line when the shell is 
Regarding claim 2, Giardino discloses that the shell includes lateral shell portions (Fig. 1) (25) secured to one another via an adjustment mechanism (Fig. 1) (20) for adjusting a distance between the shell portions, wherein the shell portions can apply a greater bias against the patient's jaw and teeth by increasing the distance between the shell portions (Page 6, lines 6-15).
Regarding claim 3, Giardino discloses that the shell includes a frontal shell portion (Fig. 1) (64) secured to the lateral shell portions via an adjustment mechanism (Fig. 1) (20) for adjusting a distance between the frontal shell portion and the lateral shell portions, wherein the frontal jaw- biasing region is configured to apply a greater forward bias against the patient's jaw and teeth by increasing the frontal distance (Page 6, lines 16-21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/046798 (Giardino) in view of US 2017/0135850 (Veis).

Regarding claim 11, Giardino teaches all of the elements of the claimed invention as stated above for claim 1. Giardino is silent to: 
modelling a patient's mouth including teeth positions and jaw shape;Page 3 of 5U.S. National Stage of PCT/AU2018/050161Docket No.: 004244.00053\USPreliminary Amendment dated December 20, 2019 
determining, using the patient's mouth model, an orthodontically corrected configuration of teeth positions and jaw shape for the patient; 
producing a series of orthodontic appliances each comprising an appliance according to claim 1 configured in step-wise sequence to modify the shaping of the patient's jaw toward the orthodontically corrected configuration; 
fitting the orthodontic appliances to the patient for use in sequence according to a treatment plan, whereby the patient's teeth positions and jaw shape are modified.
Veis teaches a method of orthodontic treatment comprising: 
modelling a patient's mouth including teeth positions and jaw shape (Paragraph 0070, lines 1-7);
Page 3 of 5U.S. National Stage of PCT/AU2018/050161Docket No.: 004244.00053\USPreliminary Amendment dated December 20, 2019determining, using the patient's mouth model, an orthodontically corrected configuration of teeth positions and jaw shape for the patient (Paragraph 0070, lines 7-8); 
producing a series of orthodontic appliances each comprising an appliance according to claim 1 configured in step-wise sequence to modify the shaping of the patient's jaw toward the orthodontically corrected configuration; 
fitting the orthodontic appliances to the patient for use in sequence according to a treatment plan, whereby the patient's teeth positions and jaw shape are modified (Paragraph 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the device of Giardino in a method of orthodontic treatment comprising:
modelling a patient's mouth including teeth positions and jaw shape;Page 3 of 5U.S. National Stage of PCT/AU2018/050161Docket No.: 004244.00053\USPreliminary Amendment dated December 20, 2019 
determining, using the patient's mouth model, an orthodontically corrected configuration of teeth positions and jaw shape for the patient; 
producing a series of orthodontic appliances each comprising an appliance according to claim 1 configured in step-wise sequence to modify the shaping of the patient's jaw toward the orthodontically corrected configuration; 
fitting the orthodontic appliances to the patient for use in sequence according to a treatment plan, whereby the patient's teeth positions and jaw shape are modified,
as taught by Veis in the analogous art of orthodontic appliances, for the purpose of accurately and efficiently orthodontically correcting a patients teeth and jaw. 
Regarding claim 14, Giardino discloses that the shell includes lateral shell portions (Fig. 1) (25) secured to one another via an adjustment mechanism (Fig. 1) (20) for adjusting a distance between the shell portions, wherein the shell portions can apply a greater bias against the patient's jaw and teeth by increasing the distance between the shell portions (Page 6, lines 6-15).
Regarding claim 15, Giardino discloses that the shell includes a frontal shell portion (Fig. 1) (64) secured to the lateral shell portions via an adjustment mechanism (Fig. 1) (20) for adjusting a distance between the frontal shell portion and the lateral shell portions, wherein the frontal jaw- biasing region is configured to apply a greater .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,661,955 is relevant to this application because it discloses an orthodontic appliance with a shell made up of two lateral shell portions and a frontal shell portion. The three shell portions are connected by an adjustment mechanism that is capable of adjusting the distance between the shell portions. US 5,002,485 is relevant to this application because it discloses an orthodontic appliance with a shell made up of two lateral shell portions and a frontal shell portion. The three shell portions are connected by an adjustment mechanism that is capable of adjusting the distance between the shell portions. US 2014/0120490 is relevant to this application because it discloses an orthodontic appliance with hooks that are adapted to receive a resilient band.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PHILIP BISSETTE whose telephone number is (571)270-3168.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL PHILIP BISSETTE/Examiner, Art Unit 3772                                                                                                                                                                                         
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772